Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Allowable Subject Matter

Claims 1, 2, 4-7, 10-13, 15-19, 23-26 and 28-65 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The current application is directed to an electronic device, a non-transitory computer-readable storage medium and  a method for displaying a current time and a background, wherein the background changes in response to a change in time.

The art of record: Tanaka (US 2015/0185703) and Markus (US 2014/0342792 A1). 
Tanaka discloses a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying on the display a user interface screen comprising: a current time indicator; and a background; detecting a change in time; in response to detecting the change in time:… and replacing the background with a first composite image …detecting a second change in time; and in response to detecting the second change in time: …and replacing the first composite image with a second composite image comprising the second plurality of reflected portions (fig.6; [0110]; the background of a clock face changes in association with a change in time).

	Tanaka and Markus do not provide motivations to combine the two references because it is not obvious to one of ordinary skill in the art to generate a composite image using reflections of a portion of an image based on a change in time.
These limitations, in specific combination as recited in independent claims, define patentability of the claims over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173